Citation Nr: 0706459	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  04-31 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability evaluation greater than 40 
percent for intervertebral disc syndrome (the "back 
disability").  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

 
INTRODUCTION

The veteran had active service from January 1976 to March 
1980 and from October 1982 to September 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The Board gave the veteran until January of 2007 to submit 
medical records that he indicated at his hearing may become 
available at that time.  The Board waited until February 2007 
to adjudicate this claim.  No additional medical records were 
submitted.  Accordingly, the Board will proceed with the 
adjudication of this claim. 


FINDING OF FACT

The veteran has not had an incapacitating episode, for VA 
purposes, due to this disability.  The veteran does not have 
unfavorable ankylosis of the entire thoracolumbar spine.  The 
veteran does not have pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc, with little intermittent relief.  


CONCLUSION OF LAW

The criteria for a higher rating for a back disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic Codes (DC) 5293 
(effective prior to September 26, 2003); 5293 (effective from 
September 23, 2002, to September 26, 2003); 5243 (effective 
September 26, 2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected back disability, currently 
evaluated as 40 percent disabling under DC 5243, 
intervertebral disc syndrome.  38 C.F.R. § 4.71a.  

The veteran's claim for an increased evaluation was received 
in August 2003.  During the course of his claim, VA 
promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, DC 5293, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA 
promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. pt. 4).  If a law or regulation changes during the 
course of a claim or an appeal, the version more favorable to 
the veteran will apply, to the extent permitted by any stated 
effective date in the amendment in question.  38 U.S.C.A. § 
5110(g); VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments 
above have established the effective dates without a 
provision for retroactive application.  Thus, the amendments 
may be applied as of, but not prior to, September 23, 2002, 
and September 26, 2003, respectively.  

The amendments renumber the diagnostic codes and create a 
General Rating Formula for Diseases and Injuries of the 
Spine, based largely on limitation or loss of motion, as well 
as other symptoms.  The amendments also allow for 
intervertebral disc syndrome, DC 5243, to be evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  

The Board notes that the RO addressed one set of amendments 
in its August 2004 statement of the case (SOC) and the other 
in its May 2006 supplemental statement of the case (SSOC).  
Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Prior to September 23, 2002, DC 5293, severe  intervertebral 
disc syndrome with recurring attacks and intermittent relief 
warranted a 40 percent evaluation and a 60 percent evaluation 
was warranted when the condition was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. 
§ 4.25 (the combined rating table) separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Effective September 23, 2002, intervertebral disc syndrome 
warrants a 40 percent evaluation when the veteran has 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  These criteria are the 
same in the amendment effective September 26, 2003.  

For purposes of assigning evaluations under Code 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1 (2006).  

It is important to note that, in this case, there is no 
evidence of record indicating that veteran has ever had an 
incapacitating episode due to his cervical spine disability 
prescribed by a physician.  Therefore, the Formula for Rating 
Intervertebral Disc Syndrome does not apply to the veteran 
and he is not entitled to a compensable rating under this 
Formula.  

Effective September 26, 2003, the regulations regarding 
diseases of and injuries to the spine, to include 
intervertebral disc syndrome, were again revised.  Under 
these regulations, the veteran's intervertebral disc syndrome 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The new criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
There is no evidence of record that the veteran has chronic 
orthopedic or neurological manifestations of his cervical 
spine disability, which provide evidence against this claim.  

As of September 26, 2003, a 40 percent evaluation is 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine when there is unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine is 30 degrees or less; or when there is 
favorable ankylosis of the entire thoracolumbar spine.  The 
next highest evaluation, 50 percent, is warranted when there 
is unfavorable ankylosis of the entire thoracolumbar spine.  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

The veteran underwent a VA spine examination in February 
2005.  The veteran reported flare-ups every two to three 
months.  They lasted for one to two days and are more painful 
than times when he was not experiencing a flare-up.  The 
veteran took Cyclobenzaprine, Motrin, and Methocarbamol to 
relieve his back pain.  The veteran did not have any 
associated symptoms with his back pain.  He was able to do 
activities of daily living and all self-care activities.  He 
had normal bowel, bladder, and erectile function.  The 
veteran reported occasionally using a cane with his left 
hand, but he did not have a crutch or a walker.  He 
occasionally used a back brace.  He stated that he could walk 
unlimited and without problems even when he was in pain.  The 
veteran occasionally had sleeping problems secondary to back 
pain.  

Upon examination, the veteran was tender on his low back in 
the L3-L4 region, in the midline, and on the paraspinal 
muscles.  There was no abnormal spinal alignment, abnormal 
posture, or muscle spasm.  There were no abnormalities of the 
veteran's spinal curvature.  The veteran's flexion in his 
lumbar spine was 0 to 90 degrees, which was normal.  His 
extension was 0 to 10 degrees; normal extension is 0 to 30 
degrees.  His left and right lateral flexions were 20 degrees 
and 10 degrees, respectively; normal lateral flexion is 0 to 
30 degrees on each side.  His left and right lateral rotation 
were 25 degrees and 30 degrees, respectively.  Normal lateral 
rotation is 30 degrees on each side.   The veteran 
experienced pain on rotation at approximately 15 degrees.  No 
other limitation of motion following repetitive use was 
observed by the examiner.  The veteran had pain with 
extension past 10 degrees and well as with any attempt at 
lateral flexion.  

X-rays of the veteran's lumbar spine showed some degenerative 
changes at L3-L4 and L4-L5.  The examiner stated that the 
veteran's spine was "relatively unchanged" since his 
previous VA spine exam in October 2003.  The Board must find 
that this report provides, overall, evidence against this 
claim, indicating that the criteria for a higher evaluation 
have not been met. 

In October 2003, the veteran underwent a VA spine 
examination.  The veteran reported two to three day long 
flare-ups every few months.  His pain initially was on his 
left side, but had progressed across his entire back.  The 
veteran reported sleepiness and dizziness as side effects 
from the medications he took for pain relief.  He stated that 
flare-ups were caused by overstressing and overexercising.  
The veteran reported additional functional imitation during 
flare-ups.  He had no associated features or symptoms with 
his back pain.  He occasionally used a cane, but not a crutch 
or walker.  He reported sleep disturbances due to pain.  

Upon examination, the veteran had tenderness over the L3, L4, 
and L5 regions.  He did not have abnormal posture or muscle 
spasms.  His ranges of motion were as follows:  flexion 0 to 
90 degrees, extension 0 to 10 degrees, left and right 
flexion, 10 and 20, respectively; right and left rotation, 25 
and 30 degrees, respectively.  He had pain with rotation past 
20 degrees and extension past 5 degrees, as well as with any 
attempt at lateral flexion.  

An x-ray of his lumbar spine showed degenerative disc changes 
at L3-L4 and some mild changes at L4-L5.  The examiner stated 
that the veteran had some pain on motion and that it was 
"conceivable" that he could have further pain and 
limitation of motion during flare-ups, but the examiner could 
not so state with medical certainty. 

The facts and examinations cited above provide very negative 
evidence against the veteran's claim and show that his back 
disability does not meet the diagnostic criteria for a 50 or 
60 percent evaluation under any versions of the criteria, 
even when considering pain on motion and functional 
impairment.  It is important for the veteran to understand 
that without taking into consideration those difficulties 
noted within his hearing held in November 2006 (such as pain, 
etc.), the current evaluation could not be justified.  The VA 
examinations and post-service medical record provides 
evidence against an increased evaluation.  The record, as a 
whole, clearly indicates that the criteria for a higher 
evaluation have not been met. 

Upon a complete review of the evidence of record, the Board 
finds no basis to award a disability rating greater than 40 
percent for the veteran's back disability under any version 
of the rating criteria, even when considering pain upon 
motion.  38 C.F.R. § 4.7.  Without taking into consideration 
complaints of pain, the current evaluation could not be 
justified. 

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater 40 percent for a back disability.  38 C.F.R. 
§ 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in September 2003, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the September 2003 VCAA 
notice otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
At the hearing, the veteran clearly indicated his awareness 
of the need to give VA any evidence pertaining to his claim.  
The undersigned clearly cited to the veteran the need to 
insure the Board had all pertinent records.      

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that in a May 2006 SSOC, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

As indicated above, the veteran indicated that he would have 
an MRI at some point in the future at his hearing held in 
November 2006.  The veteran stated that he would provide the 
results of this testing to the Board is such an examination 
took place.  The undersigned asked the veteran if January 
2007 would provide him enough time to submit this report (if 
the testing occurred), and he stated that it would.  As a 
result, the Board delayed the adjudication of this case until 
February 2007.  No additional medical records have been 
submitted by the veteran, therefore, the Board has proceeding 
with the adjudication of this claim.  

ORDER

A higher evaluation for a back disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


